Title: To George Washington from Major General Du Coudray, 28 June 1777
From: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson
To: Washington, George



Votre Excellence.
A Philadelphie le 28 Juin 1777.

Il y a quatre Jours que Jai recu un Exprés des officiers d’artillerie français qui Accompagnent les 52 Pieces de Canon Venues par L’Amphitrite. Ces officiers m’ont annoncé par cet Exprés que le Colonel D’Artillerie de springfield pretendait leur retirer 12 de leurs pieces pour les Envoyer En Canada a la demande du General qui commande En cette partie, lequel, a ce que pretend ce Colonel a pour cela des ordres de Votre Excellence.
Comme Il a paru peu Vraisemblable a ces officiers que si Votre Excellence avait des ordres a donner a Eux ou a leurs canons, Elle les Envoyat en Canada pour les leur faire passer, tandis que ce Canon et Eux se trouvent presque sous Vos yeux, et devraient même etre rendus depuis longtems dans Votre Camp, ils ont imaginé quil y avait un malentendu, et me croyant a portée de Votre Excellence, Ils se sont addressés a moi pour recevoir ses ordres dans un cas qui leur a paru si Extraordinaire.
Mais Comme Je m’en trouve Eloigné probablement pour une semaine Encore, et que la chose m[’] a paru tres urgente, Jai cru devoir l’Exposer au Congrés, Et le prier de Vous faire passer la demande que Je lui presentais a ce suject.
Jai L’honneur d’Envoyer a Votre Excellence la lettre que le Comité de Guerre ma remise; mon aide de Camp, Mor Rogers, recevra les ordres que Votre Excellence Voudra lui donner, et si Elle agrée quil revienne me rejoindre ici ou J’ai besoin de lui il remettra ces ordres a un officier qui Est pres dici avec lui pour les porter En toute diligence a springfield.
Jai L’honneur d’Etre avec le devouement le plus Respectueux De Votre Excellence Le tres humble Et tres Obeissant serviteur

Du Coudray

